828 F.2d 17Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Willard Lake SELF, Plaintiff-Appellant,v.Earl BESHEARS, Gene T. Cousins, William Carroll, CharlesCreecy, Frank Evans, John Patseavouras, Aaron Johnson, Cpt.Baker; Lt. Shields, Lt. Crump, Lt. King, Lt. Wilson, Lt.Norwood, Cpt. Williams, Cpt. Avery, David Weaver, VanTaylor, Bryan Rhodes, Sgt. Williams, Albert Claster Jones,Ofc. Hunsucker, Joel Evans, Ofc. Davis, Sgt. Benthall, Ofc.Moseley, Ofc. Hunter, W. L. Murphy, Sgt., Sgt. Vaughn, J.M.Smith, Ofc., Wayne True, Mr. Gordon, Sgt. Moore, State ofNorth Carolina, Supt. Ernest Hughes, All the above in theirindividual and official capacities, Defendants-Appellees.
No. 87-7133
United States Court of Appeals, Fourth Circuit.
Submitted July 27, 1987.Decided August 20, 1987.

Willard Lake Self, appellant pro se.
Sylvia Hargett Thibaut, Assistant Attorney General, for appellees.
Before WIDENER and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal from its order refusing relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Self v. Beshears, C/A No. 86-904-CRT, (E.D.N.C., Apr. 17, 1987).


2
AFFIRMED.